UNITED STATES DISTRlCT COURT
SOUTHERN DISTRICT OF NEW YORK

 

____________________________________________________________ X
JANE DOE,
Plaintiff,
-againsl~
lS~cv-O?S?»l (PAC)
TRUSTEES OF COLUMBIA UNIVERSITY
IN THE CITY OF NEW YORK, and TOM :
HARFORD, : OPINION & ORDER
Defendams.
____________________________________________________________ X

HONORABLE PAUL A. CROTTY, United States District Judge:

Defendants move to (l) dismiss Plaintift"s complaint Without prejudice, or, in the
alternative, (2) order Plaintiff to tile an amended complaint that anonymizes all non-parties in
light of Plaintiff’ s failure to seek leave of court prior to filing her complaint under a pseudonym.
The motion is denied.

BACKGROUND

Plaintiff, a current student at Columbia University in the City ofNeW York
(“Columbia”), alleges sexual misconduct by Defendant Toin Harfcrd, the former Dean of
Students at Colurnbia’s Scliool of General Studies. She filed her complaint under the
pseudonym Jane Doe. (ECF No.l).1 ln addition to the two defendants, Tom Harford and
Trustees of Columbia, Plaintit`t" s complaint named a member of Columbia’s administrative

faculty Who is not a party to this action but Wl'io she alleges knew about her abuse and failed to

 

l Unless otherwise noted, citations are made to the civil docket, lS-CV-783l (PAC).

l

take action (the “non-party”). 2 Id. On the day after filing the complaint, Plaintiff did What she
should have done before filing the complaint; specifically, she sought leave of Couit “to proceed
pseudonymously, until such time as the Court orders her name to be disclosed,” “in light of the
highly sensitive, sexual and graphic allegations,” and because she feared that public disclosure
could “impede her efforts to process, cope With, and recover from [Harford’s alleged] conduct,”
and potentially result in “retaliatory physical and mental harm.” (ECF Nos. 5-6). On September
ll, 2018, Plaintiff’s request Was granted (ECF No. 14).3 The following day, Defendants filed
their opposition (ECF No. 15).
W

I. Legal Standard

Although Federal Rule of Civil Procedure lO(a) requires “the title of the complaint [to]
name all the parties,” a district court may, under certain circumstances, permit a plaintiff to file a
complaint and proceed under pseudonym Sealea' Plcii'nti'ffv. Sealea’ Defendant, 537 F.3d 185,
189 (2d Cir. 2008). When considering such a request, the court balances “the plaintiffs interest
in anonymity” With “both the public interest in disclosure and any prejudice to the defendant.”
Ia'. at 189. Factors guiding this determination include:

(l) Whether the litigation involves matters that are highly sensitive and [of

a] personal nature', (2) Whether identification poses a risk of retaliatory

physical or mental harm to the . . . party [seeking to proceed

anonymously] or even more critically, to innocent non-parties, (3) whether

identification presents other harms and the likely severity of those harms,

including Wliether the injury litigated against Would be incurred as a result

of the disclosure of the plaintiffs identity, (4) Whether the plaintiff is

particularly vulnerable to the possible harms of disclosure, particularly in

light of his age, (5) Whethei' the suit is challenging the actions of the
government or that of private parties; (6) Whether the defendant is

 

2 Defendants refer throughout their motion to the named non-pa:'tfes, but the Couit finds only one named non-party
in Plaintift`s complaint

3 Tliis order was issued by the llonorable Katherine B. Forrest. The case was reassigned to this Court on October 4,
2018.

prejudiced by allowing the plaintiff to press his claims anonymously,

Whether the nature of that prejudice (if any) differs at any particular stage

of the litigation, and Whether any prejudice can be mitigated by the district

court; (7) Whether the plaintiffs identity has thus far been kept

confidential; (8) whether the public’s interest in the litigation is furthered

by requiring the plaintiff to disclose his identity; (9) whether, because of

the purely legal nature of the issues presented or otherwise, there is an

atypically weak public interest in knowing the litigants’ identities, and

(l 0) whether there are any alternative mechanisms for protecting the

confidentiality of the plaintiff
Id. at 190 (citations and internal quotation marks omitted).

There have been cases Which denied a request to proceed under pseudonym, after finding
that permitting a plaintiff to proceed “behind a cloak of anonymity,” while requiring a defendant
to proceed publicly, Would result in prejudice Doe v. Shaker, 164 F.R,D.359, 360 (S.D.N.Y
2006); see also Doe v. Delta Airlz'nes, lnc., 310 F.R.D. 222, 225 (S.D.N.Y. 20l5). ln those
instances, however, the judicial remedy was to require both paities to litigate publicly, not to
mask the defendantl See Delta, 310 F.R.D. at 226 (‘°Doe is, therefore directed . . . to file an
amended coinplaint, identifying herself by name.”). While defendants are sometimes named in a
complaint under pseudonym, the policy considerations guiding those decisions are distinct from
those at issue hei'e. See, e.g., Arz`sla Records, LLC v, Doe 3, 604 F.3d ll(), l13 (2d Cii‘. 2010)
(affirming a magistrate judge’s denial of a motion to quash a subpoena requested by plaintiff to
identify alleged copyright infringers known solely by lP address)', Mah.`bu Medi`a, LLC v. Doe,
No. lS»CV-1862 RJS, 20l5 WL 4271825, at *3 (S.D.N.Y. July l4, 20l5) (permitting defendants
identified by IP address to remain anonymous throughout the litigation since they were charged
with “highly embarrassing” accusations).

II. Analysis

Despite titling their filing “Opposition to Plaintiff` s Motion to Proceed under

Pseudonym,” Defendants “acknowledge that the Court has granted Plaintiff’s. motion” and “do

not oppose the underlying relief requested.” (ECF No. 15 at 6). Instead, they argue that Plaintiff
should have sought leave of court to file anonymously prior to filing her complaint and that
given Plaintiff’s “procedural niissteps,” the Couit should either dismiss Plaintiff’s complaint
without prejudice or order Plaintiff to file a new complaint that anonymizes the named non-party
“in the interest of fundamental fairness.” Id.

A. Motion to l)ismiss

The Court first notes that contrary to Defendant’s assertions, Plaintiff’ s failure to seek
leave of the court prior to filing under “Jane Doe” is not grounds for dismissal See Ped. R. Civ.
P. l7(a) (“The court may not dismiss an action for failure to prosecute in the name of the real
party in interest until, after an objection, a reasonable time has been allowed for the real party in
interest to ratify, join, or be substituted into the action.”); see also EWv. New York Bfood Ctr'.,
2l3 F.R.D. 108, 109 (E.D.N.Y. 2003) (characterizing a defendant’s claim that the court Was
required to dismiss plaintiffs action because she filed under pseudonym without permission as
“obviously wrong”). In any event, Plaintiff has since made her request to file under pseudonym,
which Defendants concede was granted, and which they do not oppose, so there is no need for
the Court to reconsider it here.

B. Motion to ()rder Plaintiff to Re-file the Complaint that Anonymizes the Named
Non-Party

Given that Plaintiff will proceed under pseudonym “until such time as the Court orders
her name to be disclosed,” (ECF No. l4), the sole issue remains whether “the interest of
fundamental fairness,” (ECF No. 15 at 6), now entitle Defendants to an amended complaint that
anonyinizes the non-party named in the complaint The Court is not convinced that it does.

'l`he relief Defendants seek in this motion appears to be unprecedented Defendants have

not provided the Court with a single case where the remedy granted a defendant after objecting

to a plaintist pseudonymous filing was to require further anonymity in the complaint, instead of
less. See also N, Jersey Media Grp. Inc. v. Doe Nos. ]-5, No. 12 CIV. 6152 VM KNF, 2012 WL
5899331, at *3 (S.D.N.Y. Nov. 26, 2012) (“The parties do not make citation to any authority
permitting a defendant to proceed in a civil action by using a pseudonym . . . and the Couit does
not find any.”) Tliere is a strong preference for public scrutiny of judicial proceedings and that
consideration is particularly apt here, where Plaintiff is suing both her alleged abuser and
Columbia for its failure to act. 'l`he non-party, a member of Columbia’s faculty allegedly aware
of the conduct, provides a critical link between Plaintiff`s abuse and the institution’s knowledge

As a final matter, the Court notes that the right Plaintiff requested, and the right granted,
was the right to “to proceed pseudonymously, until such time as the Court orders her name to be
disclosed.” (ECF No. l4.) Nothing in this order precludes Defendants from writing to this Court
at a later time and requesting the Court reconsider Plaintiff’s continuing right to proceed under
pseudonym.

M

Foi‘ the above-stated reasons, Defendants’ motion is denied

Dated: New York, New Yorl< SO ORDERED

October 26, 2018 /
/ drafting

PAUL A. CROTTY
United States District Judge

 

